DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities: “downsteam” in lines 11, 2 and 15, respectively, should read “downstream”.  
Claims 3 and 13 is objected to because of the following informality: “position” in line 2 of each claim should read “portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 8 and 18 recite “the second portion further comprises a plurality of spaced apertures”. However, claims 1 and 11, upon which claims 8 and 18 depend, recite “the second portion devoid of apertures” and “a solid second portion”. Since the second portion cannot simultaneously be devoid of apertures while also comprising apertures, claims 8 and 18 fail to include all the limitations of claims 1 and 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 9-12, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,385,967 B1 to Chen (Chen).
In reference to claim 1, Chen discloses a vehicle exhaust system comprising: a tubular component (inner pipe of Fig. 3) having an inner surface and an outer surface such that the inner surface defines a primary exhaust gas flow path, wherein the tubular component extends along a central axis (right to left in the figure) from an inlet end to an outlet end, the tubular component comprising: at least one ridge along the central axis, the at least one ridge extending at least partly along a circumference of the tubular component (see at 11, Fig. 3), each ridge including a first portion devoid of apertures and angularly extending inwardly from the tubular component, and a second portion disposed downstream of the first portion, the second portion devoid of apertures and angularly extending inwardly from the tubular component (at 11); and a plurality of spaced apertures (12) positioned along a portion of the circumference of the tubular component and downstream of the second portion.
In reference to claim 2, Chen discloses the vehicle exhaust system of claim 1, wherein each of the first portion and the second portion is curved along the central axis (see at 11, Fig. 3).
In reference to claim 4, Chen discloses the vehicle exhaust system of claim 1, wherein the second portion is adjacent to the first portion (see Fig. 3).
In reference to claim 6, Chen discloses the vehicle exhaust system of claim 1, wherein the plurality of spaced apertures are the shape of a circle (see Fig. 3).
In reference to claim 9, Chen discloses the vehicle exhaust system of claim 1, wherein the plurality of spaced apertures comprise at least a first and second row of apertures, the first row of apertures are downstream of the second portion and the second row of apertures are downstream of the first row of apertures (see Fig. 3).
In reference to claim 10, Chen discloses the vehicle exhaust system of claim 1, wherein the apertures control of one or more acoustic modes within the tubular component (inherent property of a perforated pipe muffler).
In reference to claim 11, Chen discloses a vehicle exhaust system comprising: one or more exhaust components (exhaust pipe) fluidly coupled to an engine; and a tubular component (inner pipe, Fig. 3) provided in fluid communication with the one or more exhaust components, the tubular component having an inner surface and an outer surface such that the inner surface defines a primary exhaust gas flow path, wherein the tubular component extends along a central axis from an inlet end to an outlet end (from right to left of Fig. 3), the tubular component comprising: at least one ridge (at 11) along the central axis, the at least one ridge extending at least partly along a circumference of the tubular component, each ridge including a solid surface first portion angularly extending inwardly from the tubular component, and a solid second portion disposed downstream of the first portion, the solid second portion angularly extending inwardly from the tubular component (see at 11, Fig. 3); and a plurality of spaced apertures (12) positioned along a portion of the circumference of the tubular component, the plurality of spaced apertures comprising at least a first and second row of apertures, the first row of apertures downstream of the solid second portion and the second row of apertures downstream of the first row of apertures (see Fig. 3).
	In reference to claims 12, 14, 16 and 19, the limitations are substantively identical to what is recited in claims 2, 4, 6 and 9. See rejections above; the same rationale applies.
Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,174,113 A to Deville (Deville).
In reference to claim 1, Deville discloses a vehicle exhaust system comprising: a tubular component (see Fig. 2) having an inner surface and an outer surface such that the inner surface defines a primary exhaust gas flow path, wherein the tubular component extends along a central axis (left to right in the figure) from an inlet end to an outlet end, the tubular component comprising: at least one ridge (at 18) along the central axis, the at least one ridge extending at least partly along a circumference of the tubular component, each ridge including a first portion (16) devoid of apertures and angularly extending inwardly from the tubular component, and a second portion (17) disposed downstream of the first portion, the second portion devoid of apertures and angularly extending inwardly from the tubular component; and a plurality of spaced apertures (11) positioned along a portion of the circumference of the tubular component and downstream of the second portion.
In reference to claim 3, Deville discloses the vehicle exhaust system of claim 1, wherein each of the first portion and the second position is straight along the central axis (see Fig. 2).
In reference to claim 7, Deville discloses the vehicle exhaust system of claim 1, wherein the plurality of spaced apertures are the shape of a slot (see Fig. 2).
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/069851 A1 to Im (Im).
In reference to claim 11, Im discloses a vehicle exhaust system comprising: one or more exhaust components (exhaust pipe 4, Figs. 2-4) fluidly coupled to an engine; and a tubular component (at 16, Fig. 6) provided in fluid communication with the one or more exhaust components, the tubular component having an inner surface and an outer surface such that the inner surface defines a primary exhaust gas flow path, wherein the tubular component extends along a central axis from an inlet end to an outlet end (from left to right of Fig. 7), the tubular component comprising: at least one ridge (at 16) along the central axis, the at least one ridge extending at least partly along a circumference of the tubular component, each ridge including a solid surface first portion angularly extending inwardly from the tubular component (left inward taper), and a solid second portion disposed downstream of the first portion, the solid second portion angularly extending inwardly from the tubular component (right inward taper); and a plurality of spaced apertures (17) positioned along a portion of the circumference of the tubular component, the plurality of spaced apertures comprising at least a first and second row of apertures, the first row of apertures downstream of the solid second portion and the second row of apertures downstream of the first row of apertures (see Fig. 6).
In reference to claim 13, Im discloses the vehicle exhaust system of claim 11, wherein each of the first portion and the second position is straight along the central axis (see Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
In reference to claims 5 and 15, Chen discloses the vehicle exhaust system of claim 1 and 11 but fails to explicitly disclose the particular opening size. However, Applicant has not disclosed that the claimed opening size solves any stated problem or does anything more than provide predictable results. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular opening size for Chen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
In reference to claim 17, Chen discloses the vehicle exhaust system of claim 11 but fails to explicitly disclose the apertures are the shape of a slot. However, Applicant has not disclosed that the claimed opening shape solves any stated problem or does anything more than provide predictable results. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected any shape for the openings of Chen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in shape are a matter of choice to a person of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant (see MPEP 2144.04).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 2009/0045006 A1 (Fig. 20) and JP S64-039426 U (Fig. 1) both also appear to anticipate at least claims 1 and 11 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
08 August 2022